United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-2727
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                  Kenee L. Triplett

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                    for the Southern District of Iowa - Central
                                  ____________

                             Submitted: June 21, 2022
                               Filed: June 28, 2022
                                  [Unpublished]
                                  ____________

Before LOKEN, COLLOTON, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      Kenee Triplett appeals the sentence imposed by the district court1 after he
pleaded guilty to a drug offense. His counsel has moved to withdraw, and has filed

      1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa.
a brief under Anders v. California, 386 U.S. 738 (1967), challenging the criminal
history calculation and the substantive reasonableness of the sentence.

      Upon careful review, we conclude that the district court did not err in
calculating Triplett’s criminal history. See United States v. Townsend, 408 F.3d
1020, 1022 (8th Cir. 2005). We also conclude that the sentence is not substantively
unreasonable, as the court properly considered relevant factors and did not clearly err
in weighing the appropriate factors. See United States v. Peithman, 917 F.3d 635,
653 (8th Cir. 2019); United States v. Garcia, 946 F.3d 413, 419 (8th Cir. 2019);
United States v. Farmer, 647 F.3d 1175, 1179 (8th Cir. 2011).

      We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and have found no non-frivolous issues for appeal. Accordingly, we
affirm the judgment of the district court, we grant counsel’s motion to withdraw, and
we deny Triplett’s motion for appellate counsel as moot.
                       ______________________________




                                         -2-